IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TORRIE SMITH,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3583

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 26, 2014.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Torrie Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order dated May 7, 2014, denying

petitioner’s motion to correct illegal sentence in Leon County Circuit Court case

number 2000-CF-004195, is granted. Upon issuance of mandate, a copy of this

opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of

appeal.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.